IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


CHARLES A. KNOLL                        : No. 77 WAL 2017
                                        :
                                        : Petition for Allowance of Appeal from
           v.                           : the Order of the Superior Court
                                        :
                                        :
EUSTACE O. UKU, YALE                    :
DEVELOPMENT & CONTRACTING, INC.         :
AND EXICO, INC.                         :
                                        :
                                        :
PETITION OF: EUSTACE O. UKU             :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of July, 2017, the Petition for Allowance of Appeal is

DENIED.